Title: To Thomas Jefferson from Antonio Giannini, 21 June 1786
From: Giannini, Antonio
To: Jefferson, Thomas



Virginia 21 Giugnio 1786

Avevo messo una Ginea in questa lettera ⅌ mandare a mio Padre in Italia ma non lo mandaro ⅌ che il Sig.e Nichol Lewis dice che teme che le lettere sieno aperte avanti che arivino nelle mani di V.S. Adunque prego lo a farmi un gran favore di mettere una ginea in questa carta che non è sigillata, questa e una mostra di pannine chè stata richiesta da me da un mercante Lucchese Nicolao Frediani, il quale è inclinato ad aprire un commercio colla colonia di Virginia, dove e facile ch’io sia impiegato.
Dunque prego la vostra cortesità di mettere come dissi una ginea fra questi piccoli pezzettini, e poi sigilli la lettera ben servata, lasciando quella coperta che stà appresso, con quel soprascritto, dipoi lo prego a prendere tutte le lettere che sono intitolate in Italia, e le metta tutte assieme sotto una coperta, facendoci il soprascritto in questo forma, cioè

SSig.i Enrico Holst
e compagni
Livorno

Cosi anderanno le mie lettere sicure al Sig.e Frediani, ⅌ chè cosi lui mi accenna ch’io debbo scrivere. Nelle lettere che V.S. manderà di nuovo, ci dara notizia se a mandata la ginea, accio io la possa rimettere al suo ministro qui, ma sarebbe un grande  disappontamento ⅌ me se V.S. mancasse avendone io dato informazione al Sig.e Frediani nella lettere.
Io gli mando tutti quei semi ch’io o potuto trovare, e ancora foglie di varie piante, che trovera scritto nello libbro, i semi sono scritti sopra, e le foglie troverà lescrizione appresso di che qualità sono. Averò tempo di preparare tutti questi semi ⅌ l’autonno venturo senza mancare, secondo che è stato richiesto da V.S. nella lista, e ancora gli faccio sapere che o trovato una gran quantità di piccoli umbbrelli, circa un piede alti, se V.S. volesse ch’io ne mandassi in Francia, ne dara notizia e saranno inpacchettati bene ⅌ arrivare lì salvi. Io non o presentemente altro che dirle se non che terò gran cura di tutto quello che lei comanda ed à comandato, e ⅌ non allungare più resto ai sui comandi facendo una umilissima Reverenza addio. Di V.S. Um.lim ed Affm.o Ser.o,

Antonio Giannini

